DETAILED ACTION
This action is a response to an application filed 6/10/20 in which claims 23-50 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23, 24, 26-32, 34-40, 42-46 and 48-50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yasukawa and Montojo.

Yasukawa et al. (Pub. No.: 2013/0070703), herein Yasukawa and Montojo et al. (Pub. No.: 2011/0085458)
As to claim 23, Yasukawa teaches a method in a user equipment, UE, the method comprising: 
receiving a downlink control message from a radio network node, the downlink control message having a format (Yasukawa Fig. 7 and Fig. 3A and 3B DCI formats and [0113] The mobile terminal apparatus 10 receives the PDCCH on the downlink.); 
selecting one waveform from two or more waveforms for an upcoming uplink transmission to the radio network node, and on a radio resource control, RRC, configuration of the UE (Yasukawa [0113] the UE identifies the uplink radio access scheme reported by RRC signaling and controls uplink access by the identified uplink radio access scheme (clustered DFT spread OFDM or SC-FDMA (waveforms)); 

transmitting the uplink transmission to the radio network node using the selected waveform (Yasukawa [0113] controls uplink access by the identified uplink radio access scheme)


	Yasukawa does not teach
the waveform being selected based at least in part on the format of the downlink control message

	However Montojo does teach

the waveform being selected based at least in part on the format of the downlink control message (Montojo [0051] The AP may utilize a first or a second format that may be decodable by the legacy UE 330. The AP may also use a third format for DCI messages that are decodable by the advanced UE 340 for uplink operations using SU-MIMO, DFT-S-OFDM)


	It would have been obvious before the effective filing of the claimed invention to combine the teachings of Yasukawa and Montojo, because Montojo [0060] teaches us New generations of devices may support enhanced features such as single user-multiple input multiple output (SU-MIMO), Clustered-DFT-S-OFDM (Discrete Fourier Transform Spread Orthogonal Frequency Division Multiplexing), and so on. For UL SU-MIMO, up to two transport blocks may be transmitted from a scheduled UE in a subframe per uplink component carrier. Each transport block may have its own modulation and coding scheme (MCS) level. In order to support enhanced UL features, new DCI formats may result in small increase in the maximum number of blind decodes. 


As to claim 31, Yasukawa teaches a user equipment, UE, comprising processing circuitry adapted to: 
receive a downlink control message from a radio network node, the downlink control message having a format (Yasukawa Fig. 7 and Fig. 3A and 3B DCI formats and [0113] The mobile terminal apparatus 10 receives the PDCCH on the downlink.);  
(Yasukawa [0113] the UE identifies the uplink radio access scheme reported by RRC signaling and controls uplink access by the identified uplink radio access scheme (clustered DFT spread OFDM or SC-FDMA (waveforms)); 

transmit the uplink transmission to the radio network node using the selected waveform (Yasukawa [0113] the UE identifies the uplink radio access scheme reported by RRC signaling and controls uplink access by the identified uplink radio access scheme (clustered DFT spread OFDM or SC-FDMA (waveforms)); 
 Yasukawa does not teach
the waveform being selected based at least in part on the format of the downlink control message

	However Montojo does teach

the waveform being selected based at least in part on the format of the downlink control message (Montojo [0051] The AP may utilize a first or a second format that may be decodable by the legacy UE 330. The AP may also use a third format for DCI messages that are decodable by the advanced UE 340 for uplink operations using SU-MIMO, DFT-S-OFDM)


	It would have been obvious before the effective filing of the claimed invention to combine the teachings of Yasukawa and Montojo for the same reasons stated in claim 23.


As to claim 39, Yasukawa teaches a method in a radio network node, the method comprising: 
transmitting a downlink control message to a user equipment, the downlink control message having a format (Yasukawa Fig. 7 and Fig. 3A and 3B DCI formats and [0113] The mobile terminal apparatus 10 receives the PDCCH on the downlink.);
 receiving an uplink transmission from the user equipment, the uplink transmission using a waveform selected from two or more waveforms based at least in part on a radio resource control, RRC, (Yasukawa [0113] the UE identifies the uplink radio access scheme reported by RRC signaling and controls uplink access by the identified uplink radio access scheme (clustered DFT spread OFDM or SC-FDMA (waveforms)); 
  
 Yasukawa does not teach
the waveform being selected based at least in part on the format of the downlink control message

	However Montojo does teach

the waveform being selected based at least in part on the format of the downlink control message (Montojo [0051] The AP may utilize a first or a second format that may be decodable by the legacy UE 330. The AP may also use a third format for DCI messages that are decodable by the advanced UE 340 for uplink operations using SU-MIMO, DFT-S-OFDM)


	It would have been obvious before the effective filing of the claimed invention to combine the teachings of Yasukawa and Montojo for the same reasons stated in claim 23.

As to claim 45, Yasukawa teaches a radio network node comprising processing circuitry adapted to: 
transmit a downlink control message to a user equipment, the downlink control message having a format (Yasukawa Fig. 7 and Fig. 3A and 3B DCI formats and [0113] The mobile terminal apparatus 10 receives the PDCCH on the downlink.);  
receive an uplink transmission from the user equipment, the uplink transmission using a waveform selected from two or more waveforms based at least in part on a radio resource control, RRC, configuration of the UE (Yasukawa [0113] the UE identifies the uplink radio access scheme reported by RRC signaling and controls uplink access by the identified uplink radio access scheme (clustered DFT spread OFDM or SC-FDMA (waveforms)); 
Yasukawa does not teach
the waveform being selected based at least in part on the format of the downlink control message



the waveform being selected based at least in part on the format of the downlink control message (Montojo [0051] The AP may utilize a first or a second format that may be decodable by the legacy UE 330. The AP may also use a third format for DCI messages that are decodable by the advanced UE 340 for uplink operations using SU-MIMO, DFT-S-OFDM)


	It would have been obvious before the effective filing of the claimed invention to combine the teachings of Yasukawa and Montojo for the same reasons stated in claim 23.



As to claim 24, the combination of Yasukawa and Montojo teach the method of claim 23, wherein the downlink control message comprises an uplink grant (Yasukawa [0005] The PDCCH (Physical Downlink Control Channel) is defined as the downlink control channel to be used for the above signaling. Downlink control information to be transmitted in the PDCCH includes downlink scheduling information, UL scheduling grant)

Claims 32, 40 and 46 are rejected for the same reasons stated in claim 24.





As to claim 26, the combination of Yasukawa and Montojo teach the method of claim 23, further comprising selecting one resource allocation from two or more resource allocations for the uplink transmission based at least in part on the format of the downlink control message and on the RRC configuration of the UE, and wherein transmitting the uplink transmission to the radio network node is further performed using the selected resource allocation (Yasukawa [0113] the UE identifies the uplink radio access scheme reported by RRC signaling and controls uplink access by the identified uplink radio access scheme (clustered DFT spread OFDM or SC-FDMA (waveforms)) Montojo [0051] The AP may utilize a first or a second format that may be decodable by the legacy UE 330. The AP may also use a third format for DCI messages that are decodable by the advanced UE 340 for uplink operations using SU-MIMO, DFT-S-OFDM)




 
As to claim 27, the combination of Yasukawa and Montojo teach the method of claim 23, further comprising obtaining an identification of the two or more waveforms (Yasukawa [0113] the UE identifies the uplink radio access scheme reported by RRC signaling and controls uplink access by the identified uplink radio access scheme (clustered DFT spread OFDM or SC-FDMA (waveforms)); 


Claims 35, 43 and 49 are rejected for the same reasons stated in claim 27.


As to claim 28, the combination of Yasukawa and Montojo teach the method of claim 27, wherein obtaining an identification of the two or more waveforms comprises receiving an identification of at least one of the two or more waveforms via RRC signaling received from the radio network node (Yasukawa [0113] the UE identifies the uplink radio access scheme reported by RRC signaling and controls uplink access by the identified uplink radio access scheme (clustered DFT spread OFDM or SC-FDMA (waveforms)); 

Claims 36, 44 and 50 are rejected for the same reasons stated in claim 28.


As to claim 29, the combination of Yasukawa and Montojo teach the method of claim 23, further comprising:
 determining a first waveform from system information (Montojo [0051] The AP may utilize a first or a second format that may be decodable by the legacy UE 330. The AP may also use a third format (system information) for DCI messages that are decodable by the advanced UE 340 for uplink operations using SU-MIMO, DFT-S-OFDM) 
determining a second waveform from the RRC configuration of the 
UE (Yasukawa [0113] the UE identifies the uplink radio access scheme reported by RRC signaling and controls uplink access by the identified uplink radio access scheme (clustered DFT spread OFDM or SC-FDMA (waveforms)); 
 Page 3 of 7Application No. 16/621,922Reply to Notification of Insufficiency of April 10, 2020 
Yasukawa [0113] the UE identifies the uplink radio access scheme reported by RRC signaling and controls uplink access by the identified uplink radio access scheme (clustered DFT spread OFDM or SC-FDMA (waveforms))Montojo [0051] The AP may utilize a first or a second format that may be decodable by the legacy UE 330. The AP may also use a third format for DCI messages that are decodable by the advanced UE 340 for uplink operations using SU-MIMO, DFT-S-OFDM); and
 transmitting the uplink transmission to the radio network node using the selected waveform (Yasukawa [0113] controls uplink access by the identified uplink radio access scheme)
 It would have been obvious before the effective filing of the claimed invention to combine the teachings of Yasukawa and Montojo for the same reasons stated in claim 23.

Claim 37 is rejected for the same reasons stated in claim 29.


As to claim 30, the combination of Yasukawa and Montojo teach the method of claim 23, wherein one of the two or more waveforms is a Discrete Fourier Transform Spread orthogonal frequency division multiplexing, DFTS-OFDM, based waveform having Discrete Fourier Transform, DFT, precoding (Yasukawa [0113] the UE identifies the uplink radio access scheme reported by RRC signaling and controls uplink access by the identified uplink radio access scheme (clustered DFT spread OFDM or SC-FDMA (waveforms)); 



	Claim 38 is rejected for the same reasons stated in claim 30.


As to claim 42, the combination of Yasukawa and Montojo teach the method of claim 39, further comprising determining the format of the downlink control message based at least in part on the one of the two or more waveforms desired for the upcoming uplink transmission Montojo [0051] The AP may utilize a first or a second format that may be decodable by the legacy UE 330. The AP may also use a third format for DCI messages that are decodable by the advanced UE 340 for uplink operations using SU-MIMO, DFT-S-OFDM)


	It would have been obvious before the effective filing of the claimed invention to combine the teachings of Yasukawa and Montojo for the same reasons stated in claim 23.


	Claim 48 is rejected for the same reasons stated in claim 42

Claims 25, 33, 41 and 47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yasukawa, Montojo and Lyu et al. (Pub. No.: 2015/0341915), herein Lyu

As to claim 25, the combination of Yasukawa and Montojo teach the method of claim 23, 

Yasukawa and Montojo do not teach
wherein the waveform is selected further based, at least in part, on a radio network temporary identifier, RNTI, used to scramble the downlink control message.  

However Lyu does teach
wherein the waveform is selected further based, at least in part, on a radio network temporary identifier, RNTI, used to scramble the downlink control message (Lyu [0165] DCI scrambled by RNTI it represents that the UE is to send uplink data on the carrier M (waveform))

It would have been obvious before the filing date of the claimed invention to combine the teachings of Yasukawa and Montojo with Lyu, because Lyu teaches us the RNTI can indicated which carrier (waveform) to send uplink data on (Lyu [0165])
Claims 33, 41 and 47 are rejected for the same reasons stated in claim 25.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYANAH S GEORGE whose telephone number is (571)272-8880.  The examiner can normally be reached on 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 572-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


AYANAH S. GEORGE
Primary Examiner
Art Unit 2467



/AYANAH S GEORGE/Primary Examiner, Art Unit 2467